DETAILED ACTION
This Office Action is in response to communications made on January 21, 2022. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-6, 8-15 and 17-22 are pending in the application.
Claims 1, 18 and 20 have been amended by the Applicant
Dependent claim 6 contains allowable subject matter
Applicant’s amendments necessitate a new ground(s) of rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed January 21, 2022, have been fully considered.
	The Applicant argues on page 9 that “the combination of Brown, Cilfone and Dowlatkhah does not teach or suggest …"the artificial intelligence analyzes the metadata and, in response to the analyzing, detects that the DSTN management unit is in need of repairs” as recited in amended claim 1. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1-5, 8-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Pub. No. 2015/0236896 A1) hereinafter Brown, in view of Cilfone et al (US Patent Application Pub. No. 2017/0093978 A1) hereinafter Cilfone, and in view of Dowlatkhah (US Patent Application Pub. No. 2010/0235585 A1), and in further view of Garrison et al (US Patent Application Pub. No. 2018/0062938 A1) hereinafter Garrison.
Regarding claims 1, 18 and 20, Brown teaches: 
A computing device of a distributed storage network (DSN) comprises: an interface configured to interface and communicate with a communication system; memory that stores operational instructions; and processing circuitry operably coupled to the interface and to the memory, wherein the processing circuitry is configured to execute the operational instructions to: monitor activity of a distributed storage management unit; (see Fig. 1, Fig. 2 and ¶ [0001],[0014], [0016],[0017], Brown shows a system for monitoring and maintaining a distributed computing system, having computer servers which include traditional resources such as storage and application, system processes and collector, where system processes involve memory management, access to storage components, security, communications, and any other tasks (distributed storage), Fig. 3 step 308, Fig. 2, abstract and ¶ [0017],[0054] shows the collector (a global coordinator) regularly collects metrics on host and reports them to data manager, and executes actor processes that compare the metrics, and/or trends in the metrics, to predetermined thresholds (monitor activity of a distributed storage network)
periodically capture metadata reflecting that a current state of the management unit is; (see Fig. 3 step 308-312, Fig. 2, abstract and ¶ [0004],[0017],[0054], Brown shows the collector regularly collects metrics and executes actor processes that compare the metrics, and/or trends in the metrics, to predetermined thresholds, where the monitoring includes specific application-level processes or activity, and the information provides a glimpse into the state or status of the overall distributed system, and takes action intended to alleviate the condition periodically capture metadata reflecting a current state)
compare the current state to a previously recognized similar state of the DSTN management unit reflected in the captured metadata; and (see Fig. 3 step 314 and ¶ [0004],[0017],[0061], Brown shows the collector regularly collects metrics and executes actor processes that compare the metrics, and/or trends in the metrics, and takes a snapshot of the state and compares with any previous snapshots (compare the current state to a previously recognized similar state)
return a resolution to the management unit to modify the current state using corrective actions;  (see Fig. 3 steps 312-336 and ¶ [0062]-[0071], Brown shows the collector regularly collects metrics and the system executes actor processes that compare the metrics, and/or trends in the metrics, and takes action intended to alleviate the condition detected by the actor, and when a remedy is triggered, the controller takes a snapshot of the system to identify the current state, and saves information indicating how well the executed remedies corrected the situation (modify the current state using corrective actions)
the DSTN management unit is configured to automatically execute the resolution (see Fig. 3 steps 330,332 and ¶ [0062]-[0071], Brown shows the system executes the remedies and takes action intended to alleviate the condition detected by the actor (automatically execute the resolution)
Brown does not explicitly show:
distributed storage and task processing network (DSTN)   
that the DSTN management unit is in need of repairs, 
wherein the computing device further includes an analytics agent, the analytics agent implements deep learning techniques to provide artificial intelligence to detect issues reflected by the metadata,
the artificial intelligence analyzes the metadata and, in response to the analyzing, detects that the DSTN management unit is in need of repairs, wherein the metadata reflects at least one of a process health, device health, or network health,
Cilfone shows:
distributed storage and task processing network (DSTN) (see Fig. 1 items 22,18 and ¶ [0005],[0051], Cilfone shows a system for dispersed storage of data and distributed task processing of data, which includes a distributed storage and task processing network/DSTN module and a DSTN managing unit (distributed storage and task processing network (DSTN), where the DSTN module includes a plurality of distributed storage and/or task/DST  execution units operable to store dispersed error encoded data and to execute, in a distributed manner, one or more tasks on data e.g., a mathematical function, a logic function, an identify function, a search engine function etc., ¶ [0060] shows network administration includes monitoring devices for determining device and unit activation status, determining device and/or unit loading, failures, and determining any other system level operation that affects the performance level of the system, and facilitating replacing, upgrading, repairing, and/or expanding a device and/or unit of the system)
that the DSTN management unit is in need of repairs (see Fig. 1 and ¶ [0060], Cilfone shows the DSTN management system includes monitoring devices for determining device and unit activation status, device and unit loading and failures, and any other system level operation that affects the performance level of the system and facilitates repairing a unit of the system (that the DSTN management unit is in need of repairs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the system includes a distributed storage and task processing network/DSTN module, and the collector function which regularly collects metrics includes data such as device and unit activation status and device and unit loading and failures, which reflect the DSTN management unit being in need of repairs, and takes action intended to alleviate the condition. Doing so would provide 
Dowlatkhah shows:
wherein the computing device further includes an analytics agent, the analytics agent implements deep learning techniques to provide artificial intelligence to detect issues reflected by the metadata, the artificial intelligence analyzes the metadata and, in response to the analyzing, detects that… see Fig. 1 and ¶ [0002], Dowlatkhah shows a system related to data elements in cache storage associated with a consolidated network repository of information (knowledge database) available to mobile and non-mobile networks, ¶ [0050] shows various aspects of the system can be automated through artificial intelligence (AI) methods to infer e.g., reason and draw a conclusion based upon a set of metrics (to provide artificial intelligence to detect issues), by applying advanced mathematical algorithms--e.g., decision trees, neural networks, regression analysis, for feature and pattern extraction, cluster analysis, genetic algorithm, or data set e.g., historical data (an analytics agent), using one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (analytics agent implements deep learning techniques). It is well known that “deep learning” is part of a broader family of machine learning methodologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Dowlatkhah such that the distributed computing system actors perform an analysis function to infer e.g., reason and draw a conclusion based upon a set of metrics to determine the remedies, using deep learning techniques to provide artificial intelligence to detect issues in the metadata to determine the remedies. Doing so would improve the automated problem detection since the system would be able to infer and provide artificial intelligence to detect issues by analysis applying advanced mathematical algorithms
Garrison shows:
wherein the metadata reflects at least one of a process health, device health, or network health (see Fig. 1 and ¶ [0002],[0022],[0045], Garrison shows a networked storage system the metadata) at various levels of the platform server and application hierarchy that relates to network health and device health, such as percentage utilization of memory and processor (device health)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown and Dowlatkhah to incorporate the teaching of Garrison such that the distributed computing system/collector gathers data from the compute nodes that reflects the network health or device health of the nodes. Doing so would improve system reliability since the system would be able to determine device and/or unit failure status and facilitate reporting and repairs.

Regarding claim 2, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown does not explicitly show:
The computing device of claim 1, wherein the computing device is a DSN coordination unit   
Cilfone shows:
The computing device of claim 1, wherein the computing device is a DSN coordination unit (see Fig. 41A and ¶ [0263],[0265], Cilfone shows distributed computing system includes a coordination unit in the DST processing unit of a distributed storage (a DSN coordination unit), which connects with the manager and performs functions such as authentication, providing updates and alerts, upgrade payloads or software patches, and configuration parameters, and makes the data received from the manager available for other applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the distributed computing system includes a coordination function in a host which performs functions such as authentication, provide updates and alerts, upgrade payloads or software patches and configuration parameters, and coordinates the data received from the manager available for 

Regarding claim 3, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 2
Brown does not explicitly show:
The computing device of claim 2, wherein the processing circuitry is further configured to execute the operational instructions to: set-up a coordination session between one or more of the DSTN management units and the DSN coordination unit to exchange coordination messages   
Cilfone shows:
The computing device of claim 2, wherein the processing circuitry is further configured to execute the operational instructions to: set-up a coordination session between one or more of the DSTN management units and the DSN coordination unit to exchange coordination messages (see Fig. 41A, abstract and ¶ [0264], Cilfone shows the DSTN managing units initiate connections with a coordination unit that is part of the DSN by periodically sending messages to the coordination unit, which transmits a coordination message to each DSTN managing unit that initiates a connection, the system employs a protocol that defines communication between the DSN memory and a coordination unit (set-up a coordination session between one or more of the DSTN management units and the DSN coordination unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the distributed computing system includes a coordination function in a host which performs functions such as authentication, provide updates and alerts, upgrade payloads or software patches and configuration parameters, and coordinates the data received from the manager available for applications, and which establishes communication connections with the manager. Doing so would provide greater management scalability and security since the system manager would be 

Regarding claim 4, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown does not explicitly show:
The computing device of claim 1, wherein the computing device is a DSN global coordinator   
Cilfone shows:
The computing device of claim 1, wherein the computing device is a DSN global coordinator   (see ¶ [0051] and title, Cilfone shows the system provides for global coordination of distributed storage network memories, using the DSTN module which includes a plurality of distributed storage/DST execution units that may be located at geographically different sites e.g., one in Chicago, one in Milwaukee, etc. (a DSN global coordinator)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the distributed computing system includes a coordination function in a host which performs functions such as authentication, provide updates and alerts, upgrade payloads or software patches and configuration parameters, and coordinates the data received from the manager available for applications, and which are globally distributed. Doing so would provide greater management scalability and security since the system manager would be able to initiate and implement connections with the coordination functions such as for system updates, software update, update configuration, update authentication and security information, and gather information from one or more other distributed computing systems globally.

Regarding claim 5, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown shows:
The computing device of claim 1, wherein the current state reflects one or more of: process health, device health, or network health (see ¶ [0040], Brown shows identifying the process on a host that is consuming the most memory (process health).

Regarding claim 8, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown does not explicitly show:
The computing device of claim 1, wherein the computing device is a DSN global coordinator, and, 
the analytics agent implements artificial intelligence (AI) operational instructions to uncover specific combinations or patterns reflecting specific instances of the current state 
Cilfone shows:
The computing device of claim 1, wherein the computing device is a DSN global coordinator (see ¶ [0051] and title, Cilfone shows the system provides for global coordination of distributed storage network memories, using the DSTN module which includes a plurality of distributed storage/DST execution units that may be located at geographically different sites e.g., one in Chicago, one in Milwaukee, etc. (a DSN global coordinator)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the distributed computing system provides for global coordination of distributed storage network functions. Doing so would provide greater management scalability and security since the system manager would be able to manage the distributed computing systems globally
Dowlatkhah shows:
the analytics agent implements artificial intelligence (AI) operational instructions to uncover specific combinations or patterns reflecting specific instances of the current state (see ¶ [0050], Dowlatkhah shows various aspects of the system can be automated through artificial intelligence (AI) methods (implements artificial intelligence) to infer e.g., reason and draw a conclusion based upon a set of metrics, by applying advanced mathematical algorithms--e.g., decision trees, neural networks, regression analysis, for feature and pattern extraction (uncover specific combinations or patterns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Dowlatkhah such that the distributed computing system is automated through artificial intelligence (AI) methods, and infers 

Regarding claim 9, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown shows:
The computing device of claim 1, wherein the computing device further includes a compiled knowledge database (see Fig. 4 and ¶ [0040], Brown shows the system includes a remedies store and determines the remedies based on historical statistics and on a trend (a compiled knowledge database).

Regarding claim 10, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 9
Brown does not explicitly show:
The computing device of claim 9, wherein the compiled knowledge database is compiled using machine learning techniques to populate the compiled knowledge database  
Dowlatkhah shows:
The computing device of claim 9, wherein the compiled knowledge database is compiled using machine learning techniques to populate the compiled knowledge database (see ¶ [0050], Dowlatkhah shows applying advanced mathematical algorithms--e.g., reinforced learning--to a data set; e.g., historical data (using machine learning techniques)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Dowlatkhah such that the distributed computing system actors apply advanced mathematical algorithms e.g., reinforced learning to the data set of historical statistics and determine a trend and the remedies. Doing so would improve problem detection and remedies since the system would be able to infer and determine the remedies based upon historical data, by applying advanced mathematical algorithms such as machine learning techniques.

Regarding claim 11, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 9

The computing device of claim 9, wherein the compiled knowledge database is compiled using deep learning techniques to populate the compiled knowledge database  
Dowlatkhah shows:
The computing device of claim 9, wherein the compiled knowledge database is compiled using deep learning techniques to populate the compiled knowledge database  (see ¶ [0050], Dowlatkhah shows applying advanced mathematical algorithms--e.g., reinforced learning--to a data set; e.g., historical data (using deep learning techniques)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Dowlatkhah such that the distributed computing system actors apply advanced mathematical algorithms e.g., reinforced learning to the data set of historical statistics and determine a trend and the remedies. Doing so would improve problem detection and remedies since the system would be able to infer and determine the remedies based upon historical data, by applying advanced mathematical algorithms such as machine learning techniques.

Regarding claim 12, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown does not explicitly show:
The computing device of claim 1, wherein the resolution includes one selected from the group consisting of: a patch, a full upgrade, or a configuration change  
Cilfone shows:
The computing device of claim 1, wherein the resolution includes one selected from the group consisting of: a patch, a full upgrade, or a configuration change  (see Fig. 41A and ¶ [0263],[0265], Cilfone shows a coordination unit in the DST processing unit of a distributed storage connects with the manager and performs functions such as providing updates and alerts, upgrade payloads or software patches, and update configuration parameters (a patch, a full upgrade, or a configuration change)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the 

Regarding claim 13, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown does not explicitly show:
The computing device of claim 1, wherein the processing circuitry is further configured to execute the operational instructions to: recognize when the DSTN managing unit is an outdated system  
Cilfone shows:
The computing device of claim 1, wherein the processing circuitry is further configured to execute the operational instructions to: recognize when the DSTN managing unit is an outdated system  (see Fig. 41A and ¶ [0263],[0265], Cilfone shows a coordination unit in the DST processing unit of a distributed storage connects with the manager and performs functions such as providing updates and upgrade payloads or software (unit is an outdated system  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teaching of Cilfone such that the distributed computing system includes a coordination function in a host which performs functions such as provide updates and upgrade payloads or software patches. Doing so would provide greater management scalability and security since the distributed system would be able to perform functions such as updates for the distributed computing system.

Regarding claim 14, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 13
Brown shows:
The computing device of claim 13, wherein the processing circuitry is further configured to execute the operational instructions to: provide a resolution to update one or more components managed by the DSTN managing unit (see ¶ [0039], Brown shows remedies such as deleting temporary files, stopping or restarting a process, identifying the process on a host that is consuming the most memory, shutting down a host, etc. (a resolution to update one or more components).

Regarding claim 15, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 13
Brown shows:
The computing device of claim 1, wherein the resolution reflects specific listing of steps to be executed by the computing device, the DSTN managing unit, an operator or a combination thereof (see ¶ [0039],[0040], Brown shows remedies such as deleting temporary files, stopping or restarting a process, identifying the process on a host that is consuming the most memory, shutting down a host, etc. and a given remedy process may entail multiple discrete actions that, together, accomplish the remedy (specific listing of steps to be executed).

Regarding claim 17, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown shows:
The computing device of claim 1, wherein the communication system includes one selected from the group consisting of a wireless communication system, a wire lined communication system, a non-public intranet system, a public internet system, a local area network (LAN), a wireless local area network (WLAN), a wide area network (WAN), a satellite communication system, a fiber- optic communication system, and a mobile communication system (see ¶ [0013], Brown shows the system  includes multiple hosts which may be application servers, web servers or other entities capable of receiving user connections (a public internet system)

Regarding claim 19, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 18
Brown shows:
The method of claim 18, wherein the current state additionally reflects repairs needed (see ¶ [0037], Brown shows monitoring metrics associated with storage space e.g., free storage space, reads/writes per second, memory e.g., percentage free or percentage in use (full memories, nearly full memories).


Regarding claim 21, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 20
Brown shows:
The computing device of claim 20, wherein the processing circuitry is configured to further execute the operational instructions to notify a sales person to contact an operator of the computing device (see ¶ [0075], Brown shows if an operation fails, the controller would reverse whatever portion of the solution did complete (e.g., to remove the new server from the cluster), and then alert a human operator or manager (contact an operator of the computing device)

Regarding claim 22, Brown modified by Cilfone, Dowlatkhah and Garrison teaches claim 1
Brown shows:
The computing device of claim 1, wherein the metadata reflects the current state of the DSTN management unit being a full memory (see ¶ [0037], Brown shows monitoring metrics associated with storage space e.g., free storage space, reads/writes per second, memory e.g., percentage free or percentage in use (a full memory).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claim 6: 
“The computing device of claim 1, wherein the current state additionally reflects communication issues” is disclosed by Tanimura (US Patent Application Pub. No. 2010/0169454 A1), in ¶ [0036],[0069] shows the system obtains information on current states of storage apparatuses via the network and includes a network 
	Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Brown, Cilfone, Dowlatkhah, Garrison and Tanimura to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 6 as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                              
RANJAN . PANT
Examiner
Art Unit 2458
/RP/ 
 

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458